J-S17031-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    ALEXUS WYNDER                                 IN THE SUPERIOR COURT
                                                     OF PENNSYLVANIA
                             Appellant

                        v.

    JOHN FLOOD

                             Appellee                No. 2616 EDA 2021


               Appeal from the Order Entered November 18, 2021
                In the Court of Common Pleas of Monroe County
                Civil Division at No: 5829 CV 2020, 699 DR 2019

BEFORE: BOWES, J., LAZARUS, J. and STABILE, J.

MEMORANDUM BY STABILE, J.:                         FILED AUGUST 31, 2022

       Appellant, Alexus Wynder (“Mother”), appeals from an order dated

November 18, 2021 (1) denying in large part her petition to modify an order

granting Mother and Appellee, John Flood (“Father”), joint custody over their

young twin sons, (2) granting Father’s petition for modification of custody to

give him primary physical custody, and (3) granting Father’s petition to hold

Mother in contempt for violating the court’s December 14, 2020 custody order.

We affirm.

       On November 3, 2020, Mother filed a complaint in custody requesting

the Court to grant her sole legal custody and also primary and/or sole physical

custody of the children.1 On November 18, 2020, the court entered an interim

____________________________________________


1The Complaint for Custody reflects that the parties’ twin sons, C.W. and
G.W., were born on July 27, 2018. Complaint for Custody, 11/3/20, at 1.
J-S17031-22



order granting Mother sole physical custody of the children pending further

order of court.

      The court described subsequent proceedings as follows:

      A Custody Conciliation Conference was held on or near December
      3, 2020, at which Mother appeared pro se and Father appeared
      with counsel. An Order of Court was entered on December 14,
      2020, providing for shared legal custody and Mother having
      primary physical custody subject [to] Father’s partial physical
      custody during three weekends each month. Shortly thereafter,
      Mother filed a Petition for Modification of Custody on January 6,
      2021, in which she alleged in an attached statement that the
      Court-appointed Custody Conciliator at the time of the recent
      Custody Conciliation Conference exhibited conduct that was
      biased and discriminatory against her because of Mother’s race.
      Mother therein further disputed the recommendation issued by the
      Custody Conciliator for recommending legal custody be shared
      between the parents and made multiple accusations against the
      Father. Such accusations included Father’s alleged absence as a
      parent, his purported verbal threats and abuse of Mother
      concerning custody matters, his alleged failures to support the
      minor children, and his opposition and/or refusal to participate in
      the children’s physical therapy sessions. Mother further requested
      the Court to grant her sole legal custody of the children, limit
      Father’s periods of partial physical custody, and require Father to
      provide all transportation of the children for custody exchanges.

      On January 21, 2021, Father, through his counsel, filed a Petition
      for Contempt and Modification of Custody Order. Father therein
      alleged Mother’s contempt of the Custody Order by her
      withholding of Father’s visitation with the children on multiple
      occasions, her alleged refusal to allow Father’s daily telephone
      calls with the children, her refusal to abide by Father’s legal
      custody rights, and Mother’s instigation of “issues” during custody
      exchanges. Father requested the Court find Mother in contempt
      of the Court’s Order and further requested the Court modify the
      Custody Order by primary physical custody of the children to
      Father, or alternatively, shared physical custody. On March 16,
      2021, a further Custody Conciliation Conference was held again
      with the same Conciliator, the parties as well as counsel
      representing the parties. By Custody Order dated April 5, 2021,

                                     -2-
J-S17031-22


      the Court continued virtually the same custody rights for the
      parties as contained in its previous Order, but scheduled the case
      for a custody evidentiary hearing to consider Mother’s Petition for
      Modification and Father’s Petition for Contempt and Modification
      of Custody. In view of the continuing COVID-19 Pandemic, an
      evidentiary hearing was held via GoToMeeting videoconference
      platform on June 8, 2021, and the parties were thereafter
      provided time to file briefs and/or proposed findings with the
      Court.

Trial Court Opinion, 11/18/21, at 1-3.

      On November 18, 2021, the court entered an opinion and order

disposing of the parties’ petitions.    The court denied Mother’s petition for

modification of custody except for her request to modify the means of

communication between Mother and Father.            More specifically, the court

directed Mother and Father not to e-mail, phone or text each other directly

but instead to communicate through a website named OurFamilyWizard.com.

Next, the court granted Father’s motion to hold Mother in contempt for

violating the prior custody order.     The court did not impose sanctions but

instead warned Mother that further violations would be subject to appropriate

sanctions, including fines, loss of physical custody periods, or incarceration.

Finally, based on its consideration of the sixteen factors articulated in the Child

Custody Act at 23 Pa.C.S.A. § 5328, the court granted Father’s petition to

modify custody to give him primary physical custody subject to the time

schedule delineated in the order.

      Mother filed a timely appeal to this Court through counsel and filed a

Pa.R.A.P. 1925(b) statement of matters complained of on appeal. On January


                                       -3-
J-S17031-22


27, 2021, the trial court filed a Pa.R.A.P. 1925(a) opinion incorporating its

November 18, 2021 opinion by reference.

     Mother raises the following issues in this appeal:

     1. Whether the court erred in awarding primary physical custody
     to Father in failing to address and properly consider all of the
     factors relating to custody as set forth in 23 Pa.C.S[.]A. § 5328(a),
     as follows:

     a. Factor 1: In failing to consider the length of time that the parties
     equally shared the children prior to custody order.

     b. Factor 2: In failing to find Mother[’s]             and   maternal
     grandmother’s allegations of abuse credible.

     c. Factor 4: In failing to find that this factor weighs in favor of
     Mother due to the stable relationship which the children enjoy with
     Mother; the fact that Mother has been the primary caregiver for
     the children’s entire life and in failing to take into account the
     relationship and stability of Mother’s family with the children.

     d. Factor 5: In finding that this factor weighs in favor of Father by
     overstating the relationship the children have with Father’s
     extended family given the limited contact the children have had
     with the Father and his extended family; in favoring the
     relationship with Father’s extended family over that of Mother’s
     extended family; disregarding testimony that Mother has a sister
     in Philadelphia and failure of the court to question the Mother
     about extended family outside of the local area.

     e. Factor 10: The court erred in not favoring Mother for this factor.
     Mother was more readily available on a daily basis.

     f. Factor 12: The court failed to develop this factor since one of
     Father’s main child-care providers, paternal grandmother, did not
     testify.

     g. Factor 13: In favoring Father despite the testimony that the
     parties agreed to shared physical custody prior to court
     involvement and disregarding Mother’s testimony and reasons for
     keeping the children on Father’s weekends.


                                      -4-
J-S17031-22


      2. Whether the court erred in granting Father’s Petition for
      Contempt when the court found that Mother’s alleged actions were
      not worthy of any sanctions and also hearing the Father’s petition
      when the docket lacks proof of service of Father’s Petition and fails
      to comply with attaching the Criminal Record/Abuse History
      Verification form required by Pa. R.C.P. No. 1915.3-2.

Mother’s Brief at 6-8. Father has not filed a brief in this Court.

      In reviewing appeals from custody orders,

      the appellate court is not bound by the deductions or inferences
      made by the trial court from its findings of fact, nor must the
      reviewing court accept a finding that has no competent evidence
      to support it. . . . However, this broad scope of review does not
      vest in the reviewing court the duty or the privilege of making its
      own independent determination. . . . Thus, an appellate court is
      empowered to determine whether the trial court’s incontrovertible
      factual findings support its factual conclusions, but it may not
      interfere with those conclusions unless they are unreasonable in
      view of the trial court’s factual findings; and thus, represent a
      gross abuse of discretion.

R.M.G., Jr. v. F.M.G., 986 A.2d 1234, 1237 (Pa. Super. 2009). Moreover,

      on issues of credibility and weight of the evidence, we defer to the
      findings of the trial [court] who has had the opportunity to observe
      the proceedings and demeanor of the witnesses.

      The parties cannot dictate the amount of weight the trial court
      places on evidence. Rather, the paramount concern of the trial
      court is the best interest of the child. Appellate interference is
      unwarranted if the trial court’s consideration of the best interest
      of the child was careful and thorough, and we are unable to find
      any abuse of discretion.

Id. This Court must examine whether the evidence of record supports the

trial court’s conclusions. Ketterer v. Seifert, 902 A.2d 533, 539 (Pa. Super.

2006). The discretion that a trial court employs in custody matters, however,

      should be accorded the utmost respect, given the special nature
      of the proceeding and the lasting impact the result will have on

                                      -5-
J-S17031-22


         the lives of the parties concerned. Indeed, the knowledge gained
         by a trial court in observing witnesses in a custody proceeding
         cannot adequately be imparted to an appellate court by a printed
         record.

Id. at 540.

         The primary concern in any custody case is the best interests of the

child.     “The best-interests standard, decided on a case-by-case basis,

considers all factors that legitimately have an effect upon the child's physical,

intellectual, moral, and spiritual wellbeing.” Saintz v. Rinker, 902 A.2d 509,

512 (Pa. Super. 2006).        Relevant to the determination of custody are the

factors set forth in the Child Custody Act at 23 Pa.C.S.A. § 5328, which

provides as follows:

         § 5328. Factors to consider when awarding custody.

         (a) Factors. – In ordering any form of custody, the court shall
         determine the best interest of the child by considering all relevant
         factors, giving weighted consideration to those factors which
         affect the safety of the child, including the following:

         (1) Which party is more likely to encourage and permit frequent
         and continuing contact between the child and another party.

         (2) The present and past abuse committed by a party or member
         of the party’s household, whether there is a continued risk of harm
         to the child or an abused party and which party can better provide
         adequate physical safeguards and supervision of the child.

         (2.1) The information set forth in section 5329.1(a)(1) and (2)
         (relating to consideration of child abuse and involvement with
         protective services).

         (3) The parental duties performed by each party on behalf of the
         child.




                                        -6-
J-S17031-22


      (4) The need for stability and continuity in the child's education,
      family life and community life.

      (5) The availability of extended family.

      (6) The child’s sibling relationships.

      (7) The well-reasoned preference of the child, based on the child’s
      maturity and judgment.

      (8) The attempts of a parent to turn the child against the other
      parent, except in cases of domestic violence where reasonable
      safety measures are necessary to protect the child from harm.

      (9) Which party is more likely to maintain a loving, stable,
      consistent and nurturing relationship with the child adequate for
      the child’s emotional needs.

      (10) Which party is more likely to attend to the daily physical,
      emotional, developmental, educational and special needs of the
      child.

      (11) The proximity of the residences of the parties.

      (12) Each party’s availability to care for the child or ability to make
      appropriate child-care arrangements.

      (13) The level of conflict between the parties and the willingness
      and ability of the parties to cooperate with one another. A party’s
      effort to protect a child from abuse by another party is not
      evidence of unwillingness or inability to cooperate with that party.

      (14) The history of drug or alcohol abuse of a party or member of
      a party’s household.

      (15) The mental and physical condition of a party or member of a
      party's household.

      (16) Any other relevant factor.

Id. This Court has stated that “[a]ll of the factors listed in section 5328(a)

are required to be considered by the trial court when entering a custody


                                       -7-
J-S17031-22


order.” J.R.M. v. J.E.A., 33 A.3d 647, 652 (Pa. Super. 2011) (emphasis in

original). Further,

      Section 5323(d) provides that a trial court “shall delineate the
      reasons for its decision on the record in open court or in a written
      opinion or order.” 23 Pa.C.S.A. § 5323(d). Additionally, “section
      5323(d) requires the trial court to set forth its mandatory
      assessment of the sixteen [Section 5328 custody] factors prior to
      the deadline by which a litigant must file a notice of appeal.” C.B.
      v. J.B., 65 A.3d 946, 955 (Pa. Super. 2013), appeal denied, 70
      A.3d 808 (Pa. 2013). . . .

      In expressing the reasons for its decision, “there is no required
      amount of detail for the trial court’s explanation; all that is
      required is that the enumerated factors are considered and that
      the custody decision is based on those considerations.” M.J.M. v.
      M.L.G., 63 A.3d 331, 336 (Pa. Super. 2013), appeal denied, [620
      Pa. 710], 68 A.3d 909 (2013). A court’s explanation of reasons
      for its decision, which adequately addresses the relevant factors,
      complies with Section 5323(d). Id.

A.V. v. S.T., 87 A.3d 818, 822-23 (Pa. Super. 2014). In compliance with

Section 5323(d), the trial court published a written opinion that analyzed all

sixteen custody factors under Section 5328.

      In Mother’s first argument on appeal, she objects to the trial court’s

analysis of seven of the sixteen custody factors. First, Mother argues that the

court failed to properly analyze Section 5328(a)(1), “which party is more likely

to encourage and permit frequent and continuing contact between the child

and another party.”     Despite two minor inaccuracies in the trial court’s

analysis, we conclude that it acted within its discretion by finding in Father’s

favor on this factor.

      The trial court reasoned:


                                     -8-
J-S17031-22


     This factor strongly favors Father. Father credibly testified he
     never attempted to keep the children away from their Mother and
     that he wants Mother to be in the children’s lives. He cited
     examples of times he offered Mother additional time with the
     children despite it being his period of custody, such as during the
     holiday of Halloween in 2020 when he offered to divide the holiday
     to allow her to be with the children.

     Conversely, the evidence showed that on multiple occasions
     Mother prevented Father from having contact with the children.
     Notably, Father reliably testified that after he refused to change
     the parties’ private custody agreement to her liking, Mother
     purportedly filed a frivolous petition seeking a protection from
     abuse [PFA] order against him, alleging Father’s threatening her
     life, threatening to keep the children from her forever, and his
     verbal and physical abuse of her.         After such petition was
     dismissed with prejudice by the Court, Mother completely withheld
     the children from Father for weeks thereafter until the time of the
     parties' custody conciliation conference.

     Further, even following the parties’ attendance at the cited
     conference wherein Mother agreed that Father would be entitled
     to custody every other weekend starting December 4, 2020,
     Mother refused to permit father his weekend of custody on the
     weekend of December 18th through December 20th of 2020.
     Father also credibly testified that Mother refused to allow his
     regular video chats and telephone calls with the children for a
     period of approximately ninety days despite such communication
     being provided for in the December [14], 2021 Custody Order until
     Mother [ob]tained counsel’s direction to permit such contacts in
     March of 2021.

Trial Court Opinion, 11/18/21, at 5-6.    Later in its opinion, the trial court

observed that Mother refused to give Father physical custody of the children

during the first weekend of February 2021. Id. at 12.

     The court’s statement that Mother “completely withheld” the children

from Father between the dismissal of her PFA petition in early November 2020

until the conciliation conference on December 3, 2020 is not correct. This


                                    -9-
J-S17031-22


phrase implies that Mother had no right to withhold the children during this

time period but did so anyway. In reality, Mother had the right to sole physical

custody of the children between November 18, 2020 and the conciliation

conference. This is because the court entered an interim order on November

18, 2020 granting Mother sole physical custody, and this order was not

modified until after the conciliation conference.

      Furthermore, the record contravenes the court’s finding that Mother

refused to permit Father his weekend of physical custody on the weekend of

December 18-20, 2020.        The parties agreed on two points during the

December 3rd conciliation conference. First, Father was entitled to physical

custody of the minor children “on the first, second and fourth weekends of

each month.” Recommendation of Conciliator, at 6. Second,

      pending the entry of a Court Order . . . [Father] shall exercise
      periods of partial physical custody on alternating weekends
      beginning on Friday December 4, 2020, from Friday at 6:00 p.m.
      until Sunday at 6:00 p.m. Upon entry of Court Order based upon
      this Recommendation, the terms of the Order shall supersede the
      terms of Father’s temporary periods of custody set forth herein.

Id.   In an order docketed on December 14, 2020, the court adopted the

conciliator’s recommendation as an order of court.         As a result of the

December 14 order, the alternating weekends provision, which would have

given Father custody on the weekend of December 18-20, was no longer in

force. Instead, the provision giving Father custody on the first, second and

fourth weekends was in force, leaving Father without custody on December

18-20 because it was the third weekend in December.

                                     - 10 -
J-S17031-22


      Despite these inaccuracies, the bulk of the court’s findings support its

decision in Father’s favor. Both Father and Mother testified during the custody

hearing. Father testified that he wanted Mother in the children’s lives, that he

never attempted to keep Mother out of the children’s lives, and that he offered

additional custody time to Mother such as Halloween in 2020. N.T., 6/8/21,

at 67-69.     Father also testified Mother filed a baseless PFA petition

immediately after Father refused her custody demands, and Mother also

refused to allow video chats and telephone calls with the children until March

2021. Id. at 69-71. Mother also withheld physical custody of the children

during the first weekend in February 2021. Id. at 82-83. The court found

Father’s testimony credible, and we defer to this finding because it rests upon

the court’s observations of Father’s demeanor and credibility. R.M.G., Jr.,

986 A.2d at 1237. Given this finding, and given the “utmost respect” that we

accord to the trial court’s discretion in custody matters, Ketterer, 902 A.2d

at 539, we conclude that the court acted within its discretion by determining

that Father is more likely than Mother to encourage and permit frequent and

continuing contact between the children and the other party.

      Next, Mother complains that the court failed to properly analyze Section

5328(a)(2), “the present and past abuse committed by a party or member of

the party’s household, whether there is a continued risk of harm to the child

or an abused party and which party can better provide adequate physical

safeguards and supervision of the child.”


                                     - 11 -
J-S17031-22


         The trial court wrote on this subject:

         Mother previously made allegations of verbal and physical abuse
         against Father in a [PFA] Petition, but such Petition was dismissed
         by the Court with prejudice.        Further, although Mother did
         peripherally allege in her modification petition concerns about
         Father’s abusive treatment to her, the Court did not find the
         testimony provided by Mother and the maternal grandmother of
         such abuse allegations to be credible. Thus, this factor favors
         neither party.

Trial Court Opinion, 11/18/21, at 6. In response, Mother submits a boilerplate

argument, “The trial [j]udge erred when he did not find Mother, maternal

grandmother and maternal grandfather credible with their testimony

pertaining to the verbal abuse and threats that Father has made against

Mother.” Mother’s Brief at 22.

         We defer to the court’s finding that Mother, the maternal grandmother

and the maternal grandfather were not credible, because we must defer to

the court’s findings on credibility. R.M.G., Jr., 986 A.2d at 1237. Thus, the

court acted within its discretion by finding that this factor did not favor either

party.

         Mother argues that the court failed to properly analyze Section

5328(a)(4), “the need for stability and continuity in the child's education,

family life and community life.” The court concluded:

         This factor is neutral. Since birth the children have lived in the
         home of the maternal grandparents with Mother. Before the
         parties separated, Father also spent significant time there. At the
         time of the evidentiary hearing, Mother had been unemployed for
         nearly 6 months but claimed to be actively looking for work. The
         children attend daycare on a regular basis.          The maternal
         grandmother is available to provide care to the children if she is

                                       - 12 -
J-S17031-22


      not working. Father testified that he believes he can better
      provide better stability in the lives of the children in view of the
      structured schedule he provides for them while they are in his
      custody, as well as the consistent work schedule he has with his
      employer. He testified to his extended family’s close relationship
      with the children and also stated his intention to enroll the children
      in an early-learning center if he is granted primary custody. In
      view of the foregoing and also the young age of the children at
      issue, we find this factor does not favor either party.

Trial Court Opinion, 11/18/21, at 7-8. Mother argues:

      The Judge erred in finding this a neutral factor. This factor should
      be weighed in favor of Mother as she had most of the weekday
      custody and the children resided in her home since birth. The
      children were also enrolled in a day care program that provided
      structure to the children. It should be noted that the trial court's
      decision was not entered until over five (5) months after the
      evidentiary hearing.

Mother’s Brief at 23.

      Mother asks us to override the court’s determination by reweighing the

evidence, determining that the court arrived at the wrong decision, and

substituting our own judgment that Mother provides the more stable

environment. We, however, must give “utmost respect” to the trial court’s

decisions in custody proceedings. Ketterer, 902 A.2d at 539. The trial court

made a judgment call on this issue after carefully weighing the evidence and

arguments presented by both parties.       In accordance with the standard of

“utmost respect,” we conclude that the trial court’s decision was well within

its discretion.




                                     - 13 -
J-S17031-22


      Next, Mother argues that the court failed to properly analyze Section

5328(a)(5), the availability of extended family. The trial court held that this

factor favored Father:

      The children, C.W. and G.W., live in the home of the maternal
      grandparents with Mother. The maternal grandmother is available
      to provide care to the children when she is not working. The
      maternal grandfather testified that he is not a childcare resource
      in that he is often working, but regardless, he told his daughter
      he is “not changing diapers anymore” since he previously did that.
      Mother testified that, other than her parents, she has no extended
      family to rely upon.

      Concerning Father, the paternal grandmother lives with him in the
      same house and she is available to care for the children. Further,
      the paternal aunt of the children and her children, being cousins
      of the children, live approximately 15 minutes from Father. The
      aunt and her children have a good relationship with C.W. and
      G.W., according to his testimony. The children also have a
      paternal aunt and uncle who live in New York State with cousins
      of such relatives. Father testified that such relatives from New
      York have a very strong relationship with himself and the children.
      This factor favors Father in view of the numerous extended
      paternal family members that are available.

Trial Court Opinion, 11/18/21, at 8-9. Mother argues that this factor should

be neutral

      as each party has two local extended adult family members that
      are available. The trial judge did not ask Mother about non-local
      extended family members. The court also disregarded testimony
      that Mother has a sister that lives in Philadelphia. Father’s
      extended relatives in New York are not local.

Mother’s Brief at 23.

      Once again, Mother asks us to override the court’s determination by

reweighing the evidence, determining that the court arrived at the wrong

decision, and substituting its own judgment on this factor. We repeat that we

                                    - 14 -
J-S17031-22


must give “utmost respect” to the trial court’s decisions in custody

proceedings. Ketterer, 902 A.2d at 539. The trial court made a judgment

call on the question of availability of extended family after carefully weighing

the evidence and arguments presented by both parties. In accordance with

the standard of “utmost respect,” we conclude that the trial court’s decision

was well within its discretion.

      Mother objects to the trial court’s analysis of three other factors, Section

5328(a)(10) (which party is more likely to attend to the daily physical,

emotional, developmental, educational and special needs of the child), (a)(12)

(each party’s ability to care for the child or make appropriate child care

arrangements), and (a)(13) (level of conflict between the parties and the

willingness and ability of the parties to cooperate with one another). The court

carefully reviewed each factor and found that factors (a)(10) and (a)(12)

favored neither party.    The court held that factor (a)(13) strongly favored

Father due to Mother’s violation of the December 14, 2020 custody order,

including her refusal to permit physical custody during the first weekend in

February 2021 and her refusal to permit video chats between December 2020

and March 2021.

      As she did with regard to multiple factors discussed above, Mother

contends that we should determine that the court’s analysis of Section

5328(a)(10), (a)(12), and (a)(13) was faulty and substitute a decision more

favorable to Mother. Our standard of review of “utmost respect” to the trial


                                     - 15 -
J-S17031-22


court’s decisions in custody proceedings, Ketterer, 902 A.2d at 539, prohibits

us from reweighing the evidence in the manner suggested by Mother.

Applying this deferential standard, we conclude that the trial court’s decisions

on each factor were within its discretion.

      For these reasons, we decline to disturb the trial court’s decision to give

Father primary physical custody subject to the time schedule delineated in the

court’s order.

      In her next argument, Mother objects to the trial court’s decision to hold

her in contempt for violating the December 14, 2020 order. Mother is not

entitled to relief.

      Mother contends that the evidence does not demonstrate that she acted

with wrongful intent or that she violated the December 14, 2020 order.

Mother has waived these issues by failing to raise them in her Pa.R.A.P.

1925(b) concise statement of appeal. Kaur v. Singh, 259 A.3d 505, 510 n.

2 (Pa. Super. 2021) (former husband waived argument on appeal that final

PFA order, which excluded former husband from going near former wife's

residence and from attending former wife's place of worship while she was

there on Sundays, violated right to free exercise of religion under the

Pennsylvania Constitution, where former husband did not specifically raise a

challenge to PFA order pursuant to the Pennsylvania Constitution in Rule

1925(b) statement). Even if Mother had raised these issues, it is clear from

the record that Mother intentionally violated the December 14, 2020 order by


                                     - 16 -
J-S17031-22


refusing to give Father physical custody of the children during the first

weekend of February 2021 and by denying Father video chats with the children

until March 2021.

      The only contempt-related issue that Mother raised in her Rule 1925(b)

statement was the claim that she never “received proper notice” of the

contempt petition. Pa.R.A.P. 1925(b) statement, ¶ 1(h). The record provides

no indication that Father failed to serve Mother with his contempt petition.

Indeed, it appears from the record that Mother failed to claim lack of notice

until her Rule 1925(b) statement. We cannot find any objection by Mother

prior to or during the June 8, 2021 evidentiary hearing; nor does Mother bring

any such evidence to our attention. Accordingly, this argument fails.

      For these reasons, we affirm the November 18, 2021 order in all

respects.

      Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/31/2022



                                    - 17 -